Citation Nr: 1820880	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  11-11 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the left knee.  

2.  Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the right knee.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1978 to July 1978 and from September 1986 to December 2005.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Louisville, Kentucky.  

The Veteran testified in a video conference hearing before the undersigned Veterans' Law Judge in April 2014.  A transcript of the proceeding has been associated with the file.  

The record indicates that the Veteran is employed.  Therefore, the issue of a total disability rating based on individual unemployability is not raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The case was previously before the Board.  In June 2016, the Board denied the Veteran's claim.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2017, the Court granted the joint motion for partial remand (JMPR), partially vacating the Board's decision involving DJD of the knees, and remanding the claim to the Board for further proceedings consistent with the JMPR.  In October 2017, the Board remanded the claim for additional development.  In a January 2018 rating decision, separate ratings were assigned for the left knee and right knee.



FINDINGS OF FACT

1.  The Veteran's service-connected degenerative joint disease of the left knee is manifested by pain and limitation of motion with flexion greater than 60 degrees; it was not manifested by limitation of extension, recurrent subluxation or lateral instability, dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, symptomatic removal of semilunar cartilage, or occasional incapacitating exacerbations.

2.  The Veteran's service-connected degenerative joint disease of the right knee is manifested by pain and limitation of motion with flexion greater than 60 degrees; it was not manifested by limitation of extension, recurrent subluxation or lateral instability, dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, symptomatic removal of semilunar cartilage, or occasional incapacitating exacerbations.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 10 percent for degenerative joint disease of the left knee are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257-61 (2017).

2.  The criteria for an increased disability rating in excess of 10 percent for degenerative joint disease of the right knee are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257-61 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Veteran has not referred to any other deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disability evaluations are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing symptomatology with the criteria set forth in the Rating Schedule.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In determining the present level of a disability for any increased evaluation claim, the application of staged ratings must be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

DC 5003 provides that degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is, for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Under DC 5003, X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent rating; involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5003.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003, Note (1). 

DC 5257 assigns ratings based on recurrent subluxation or lateral instability of the knee: slight impairment warrants a 10 percent disability rating; moderate impairment warrants a 20 percent disability rating; and severe impairment warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, DC 5257.

DC 5258 assigns a rating of 20 percent based on dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.  

DC 5259 assigns a rating of 10 percent based on symptomatic removal of semilunar cartilage.  38 C.F.R. § 4.71a, DC 5259.  

DC 5260 assigns ratings based on limitation of flexion and provides a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating where flexion is limited to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; and a 30 percent rating where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

DC 5261 assigns ratings based on limitation of extension of the leg and provides a noncompensable rating if extension is limited to 5 degrees; a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees; and a 50 percent rating if extension is limited to 45 degrees.  

The Veteran's knee disabilities are currently evaluated under DC 5260.  A rating in excess of 10 percent for both knees is not warranted under DC 5260, which requires limitation of flexion to 30 degrees.  The July 2009 and April 2010 VA examinations revealed flexion was within normal range.  The July 2009 examiner noted that joint function in the left knee was limited by pain; however, range of motion testing was still within normal limits with pain.  A June 2014 VA medical record found flexion was limited to 80 degrees in the left knee.  The August 2014 VA examination noted that flexion was limited to at most 110 in the right knee and 105 in the left knee, with consideration of painful motion and repetitive use testing.  The November 2017 VA examination noted that flexion was limited to at most 70 degrees in the right knee and 65 degrees in the left knee; the examiner considered flare-ups, repetitive range of motion testing, pain and associated functional loss with weight-bearing and non-weightbearing.  Accordingly, a higher rating under DC 5260 is not warranted.  

A rating for both knees is not warranted under DC 5261, which requires limitation of extension to 15 degrees.  The July 2009, April 2010, August 2014, and November 2017 VA examinations determined that there was no limitation of extension and no objective evidence of painful motion.  The examiners considered flare-ups, repetitive range of motion testing, pain and associated functional loss.  Additionally, multiple VA medical records indicate that the Veteran's extension was not limited.  Accordingly, a rating under DC 5261, limitation of extension, is not warranted.  

A rating for both knees is not warranted under DC 5257.  Though prior private medical records noted mild lateral patella subluxation, where service connection has already been established and an increase in the disability rating is at issue, it is the current level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  At no time during the appeal period was objective evidence found of instability or subluxation.  The July 2009, April 2010, August 2014, and November 2017 VA examinations did not reveal lateral instability or recurrent subluxation as joint stability testing results were within normal limits bilaterally.  Though the Veteran reported a sensation of "giving way" in his knees, he has never reported to his treating professionals that he has fallen due to instability.  The Board finds that the statements made contemporaneous to medical examinations, in addition to the multiple VA records indicating that the knees were stable upon testing, are more credible and probative than the lay statements of record.  As such, the record indicates that the weight of the evidence show no lateral instability or recurrent subluxation.  

A rating for both knees is not warranted under DC 5258 and 5259.  The record does not reveal dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion.  There is evidence of a chronic meniscal tear in the left knee.  However, though the Veteran reports locking, popping, instability, swelling, and constant pain, his lay statements are outweighed by the medical evidence of record, which is based on examinations, X-rays, and the observations of trained medical professionals.  The record does not show effusion or "frequent episodes" of locking, pain, and effusion.  X-ray reports did not reveal effusion during the appeal period.  Though a layperson is able to report on observable symptoms such as swelling, the Board finds that swelling is not always a reflection of effusion.  Indeed, the record contains multiple VA medical records in which his treating physicians determined that there were no findings of effusion upon examination.  Finally, there is no evidence indicating that there was symptomatic removal of the semilunar cartilage.  

A rating in excess of 10 percent for both knees is not warranted under DC 5003.  Though the Veteran has alleged flare-ups with a pain level of 10 out of 10, the Board notes that there is no evidence of occasional incapacitating exacerbations.  During the July 2009 and April 2010 VA examinations, the Veteran reported that his knee disability did not result in any incapacitation on the previous 12 months.  In February 2012 the Veteran reported pain greater in the left knee than right knee, but stated that he was still getting by on a daily basis without too much difficulty.  In the August 2014 VA examination, the Veteran reported achy and sharp pain in both knees, but stated that he was still able to walk, climb stairs, squat, and sit for limited periods and/or distances.  A November 2016 VA record indicates that the Veteran was still able to flex, squat, and use stairs, though these abilities were limited by pain.  Though the record indicates that the Veteran has an assistive device, there is no evidence of hospitalization or doctor-prescribed bedrest due to the knees.  Accordingly, the record does not show incapacitating exacerbations and a higher rating is not warranted under DC 5003.  

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating and/or a rating under additional diagnostic codes, the claim must be denied.  38 C.F.R. §§ 4.3, 4.7 (2017).  

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017). 


ORDER

Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the left knee is denied.  

Entitlement to an increased disability rating in excess of 10 percent for degenerative joint disease of the right knee is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


